DETAILED ACTION
The application has been made of the record and currently claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (WO-2008/100059).
Claim 1, Park discloses:
An adjustable pipe spool comprising: 
an outer body (see annotated Fig. 4 below); 
an inner body (see annotated Fig. 4) at least partially disposed within the outer body, the inner body having a slot (see annotated Fig. 4 below) defined by a length and a width; 

a lock ring (see annotated Fig. 4) rotationally coupled to the outer body and engaging the adjustment ring (see paragraph 50 of the translated document); and 
a rotation key maintained within the outer body by the lock ring (it appears that the rotation key is maintained within the outer body because the lock ring is maintained within the outer body and the rotation key is maintained within the lock ring), the rotation key extending into the slot (see annotated Fig. 4); 
wherein the inner body is axially translatable with respect to the outer body between a retracted configuration and an extended configuration (see paragraph 16 of the translated document); 
and wherein the inner body is rotationally adjustable with respect to the outer body in the extended configuration (see note below)
It appears the inner body is capable of being rotationally adjustable when the adjustment ring is not axially extending or retracting the inner body since paragraph 54 discloses that a seal is used to prevent rotation during the rotation of the attachment ring Fig. 4 but does not disclose it prevents the rotation of the inner body when the attachment ring is not being rotated.
Furthermore, it appears the seals 230 in Fig. 2 of the instant application would provide the same functional benefit.
In regards to the structure of the adjustment ring, the adjustment ring is being interpreted as a circular object because the Merriam Webster dictionary defines a ring to be “a circular line, figure, or object” (see https://www.merriam-webster.com/dictionary/ring).

Claim 2, Park discloses:

an erosion ring (see annotated Fig. 4 below) coupled to a first end of the inner body; 
wherein the erosion ring moves axially and rotationally with the inner body (it appears that since it is connected to the inner body, it would be functionally capable of moving axially and rotating).

Claim 3, Park discloses:
The adjustable pipe spool of claim 2, wherein the erosion ring is disposed at least partially within the outer body (see Fig. 2).

	Claim 4, Park discloses:
The adjustable pipe spool of claim 2, wherein a first end of the erosion ring engages the outer body when the inner body is in the retracted configuration (see Fig. 2).

	Claim 6, Park discloses:
The adjustable pipe spool of claim 1, wherein rotation of the adjustment ring with respect to the inner body causes the inner body to axially translate with respect to the outer body (see paragraph 16 of the translated document).

	Claim 7, Park discloses:
The adjustable pipe spool of claim 6, wherein the direction of rotation of the adjustment ring with respect to the inner body causes the inner body to axially translate from the retracted configuration toward the extended configuration, or vice versa (see paragraph 16 of the translated document).

	Claim 8, Park discloses:
The adjustable pipe spool of claim 6, wherein the rotation key engages a far end (considered as 28 in Fig. 2) of the slot when the inner body is in the extended configuration (see paragraph 55 of the translated document).

	Claim 9, Park discloses:
The adjustable pipe spool of claim 1, wherein the rotational adjustability of the inner body with respect to the outer body is limited by the width of the slot (it appears that any rotation would be limited by the width of the slot).

	Claim 10, Park discloses:
An adjustable pipe spool comprising: 
an outer body (see annotated Fig. 4 below); and 
an inner body (see annotated Fig. 4) at least partially disposed within the outer body; 
wherein the inner body is axially translatable with respect to the outer body configuration (see paragraph 16 of the translated document); and 
wherein the inner body is rotationally adjustable with respect to the outer body (see note below).
It appears the inner body is capable of being rotationally adjustable when an adjustment ring is not axially extending or retracting the inner body since paragraph 54 discloses that a seal is used to prevent rotation during the rotation of the attachment ring Fig. 4 but does not disclose it prevents the rotation of the inner body when the attachment ring is not being rotated.


	Claim 11, Park discloses:
The adjustable pipe spool of claim 10, further comprising: 
an erosion ring (see annotated Fig. 4 below) coupled to a first end of the inner body; wherein the erosion ring moves axially and rotationally with the inner body.

	Claim 12, Park discloses:
The adjustable pipe spool of claim 11, wherein the erosion ring is disposed at least partially within the outer body (see Fig. 2).

	Claim 14, Park discloses:
The adjustable pipe spool of claim 10, further comprising: 
an adjustment ring (see annotated Fig. 4) rotationally coupled to the inner body; 
wherein rotation of the adjustment ring with respect to the inner body causes the inner body to axially translate with respect to the outer body (see paragraph 42 of the translated document).

	Claim 15, Park discloses:
The adjustable pipe spool of claim 10, further comprising: 
a rotation key (see annotated Fig. 3) maintained within the outer body and extending into a slot in the inner body (see annotated Fig. 3 and see Fig. 2).

16, Park discloses:
The adjustable pipe spool of claim 15, wherein the interaction between the rotation key and the slot limits the axial translation of the inner body with respect to the outer body (see paragraph 55 of the translated document).

	Claim 17, Park discloses:
The adjustable pipe spool of claim 15, wherein the interaction between the rotation key and the slot limits the extent of rotational adjustability of the inner body with respect to the outer body (see note below) 
It appears that the width of the slot would limit the amount of rotation between the rotation key and the slot because if the width of the slot was increased and the length of the rotation key does not change, then the rotation of the inner body with respect to the outer body would increase; on the other hand, if the length of the rotation key is reduced, then it would allow the inner body to rotate with an increased range of rotation.

	Claim 18, Park discloses:
An adjustable pipe spool comprising:
 an outer body (see annotated Fig. 4); and 
an inner body (see annotated Fig. 4); 
wherein at least one of the outer body and the inner body are axially translatable (see paragraph 16 of the translated document) and rotationally adjustable (see note below).
It appears the inner body is capable of being rotationally adjustable when an adjustment ring is not axially extending or retracting the inner body since paragraph 54 discloses that a seal is used to prevent rotation during the rotation of the attachment ring Fig. 4 but does not 
Furthermore, it appears the seals 230 in Fig. 2 of the instant application would provide the same functional benefit as the seals of Park.

	Claim 19, Park discloses:
The adjustable pipe spool of claim 18, further comprising: 
an erosion ring (see annotated Fig. 4) coupled to the inner body; and wherein the inner body and the erosion ring are at least partially disposed within the outer body (see Figs. 2 and 4).

	Claim 20, Park discloses:
The adjustable pipe spool of claim 19, wherein the inner body and the erosion ring are axially translatable and rotationally adjustable with respect to the outer body.




    PNG
    media_image1.png
    832
    990
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 2 above in view of McGuire et al. (U.S. PGPub No. 2020/0148493).
In regards to Claim 5, Park discloses the adjustable pipe spool of claim 2, but does not explicitly disclose the erosion ring is formed of a different material than the inner body. 
However, McGuire discloses a similar adjustable pipe spool (considered as 100 in Fig. 1) wherein an erosion ring (considered as 107 in Fig. 1) is formed of a different material than an inner body (it appears the erosion ring is made of rubber and the inner body is made of metal which are different materials based on the drafting material symbol used in Fig. 1; see claim 13 where claim 13 discloses the erosion ring (considered as a “wash cone”) comprising an elastomeric material).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an elastomeric material for the erosion ring of Park to allow effective sealing on the end of the inner body because McGuire discloses that an erosion ring comprising an elastomeric material provides the additional benefit of sealingly engaging with an inner surface of the threaded tube (see Claim 14 of McGuire).  
In addition, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 11 above in view of McGuire et al.
13, Park discloses the adjustable pipe spool of claim 11, but does not explicitly disclose the erosion ring is formed of a different material than the inner body. 
However, McGuire discloses a similar adjustable pipe spool (considered as 100 in Fig. 1) wherein an erosion ring (considered as 107 in Fig. 1) is formed of a different material than an inner body (it appears the erosion ring is made of rubber and the inner body is made of metal which are different materials based on the drafting material symbol used in Fig. 1; see claim 13 where claim 13 discloses the erosion ring (considered as a “wash cone”) comprising an elastomeric material).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an elastomeric material for the erosion ring of Park to allow effective sealing on the end of the inner body because McGuire discloses that an erosion ring comprising an elastomeric material provides the additional benefit of sealingly engaging with an inner surface of the threaded tube (see Claim 14 of McGuire).  
In addition, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. 
GOODE (U.S. Patent No. 2,497,987) discloses an outer and inner body, adjustment ring, and lock ring. GENTRY (U.S. Patent No. 1,853,411) discloses an outer and inner body, adjustment ring, and lock ring. FAVERO (U.S. Patent No. 10,859,195) discloses an inner body, adjustment ring, and lock ring. DAFONSECA (U.S. Patent No. 10,561,872) discloses a threaded inner body with a slot. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679